Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/906,437 filed 06/19/2020 is in response to applicant’s arguments/remarks and claims amendment filed 08/10/2022. It is also in response to information disclosure statement, IDS, also filed 08/10/2020. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed 10/10/2022 the claims of the application have been amended. The status of the claims stand as follows:
Currently amended 		1, 3, 9-11, 13-14, 16, 
Original 			2, 4-8, 12, 15, 17-20
Claims 1-20 are currently pending in this application, and all the claims are under full consideration.  
Withdrawal of Claim Objection
The objection to claims 9, 10, 13, 14 for using the undefined symbol (~) to indicate a range has been withdrawn because the claims have been amended and the symbol (~) has been replaced by “to” in all the claims such as “0.5xL3 to L3” in claims 9, “5µm to 200 µm” in claim 10, “L1+5 to L2+5” in claim 13, and “0.5xL3 to L3” and “5 µm to 200 µm” in claim 14.

Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1-3, 8, 11-12, 15-16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang Jing (CN110233299) is withdrawn in view of applicant’s arguments/remarks and further explanation that the reference applied does not disclose the claimed first bonding member element 28 of the application and the bonding adhesive element 5 of the reference of CN ‘299 because bonding element member 5 of CN ‘299 is for sealing the end of the electrode plate at the outside of the wound and is not located in an inner part of the wound (Remarks page 7-8). Therefore, the rejection has been withdrawn. 
Claims Rejection -35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.  

Claim 1--5, 8-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here)  in view of Hashimoto et al. (U.S. PG Publication 2006/0115736) 

Regarding Claim 1 and 11 CN 299 discloses a wound cell (CN’ 299 paragraph 0045) comprising a first current collector and a second current collector (CN ‘299 paragraph 0007) having first active material layer and second active material layer respectively (CN ‘299 paragraph 0015) equivalent to the first electrode plate and second electrode plate, and isolation film spaced between the first current collector and the second current collector (CN ‘299, Fig. 1-5, paragraph 0011) equivalent to the first separator and second separator; and the first electrode plate, the first separator, the second electrode plate and second separator are stacked and wound together (CN ‘299 Fig. 1-5, paragraph 0007, 0011, 0015),  and a winding type battery 10 (CN ’299 paragraph 0043), the wound battery core (CN’299 paragraph 0055) equivalent to the wound cell; the battery comprising a packaging bag 20 (CN ’299 paragraph 0061), the packaging bag equivalent to the packaging shell recited in claim 11, and the wound cell arranged in the packaging bag (CN ’299 Fig. 12). The wound cell comprising: a first electrode plate comprising a first surface provided with a first active material layer section (CN ‘299 paragraph 0015); equivalent to the first active material area; and a first empty foil section (CN ’299 paragraph 0015), equivalent to a first current collector area; and the first current collector area being located on an inner side of an outermost circle of the wound cell (CN ’299 Fig. 1-5); and the electrode plate has a second surface opposite the first surface also provided with a second active material area and a second current collector area (CN ‘299 Fig.1-5).
CN 299 discloses the trailing end of the first current collector, equivalent to the first current collector area, abuts on the outer peripheral surface, i.e. equivalent to being adjacent, on the outer peripheral surface of the second outer ring of the first current collector (CN 299 paragraph 0010); this is equivalent to where in the first electrode plate, the second current collector area and the first current collector area are adjacent to and opposite to each other (CN ‘299 Fig. 1-5). CN ‘299 is silent about the first current collector area and the second current collector area are bonded together by a first bonding member; thus the bonding member being formed on the inside of the wound cell.  
Hashimoto discloses a secondary battery including a spirally wound body of laminate anode, cathode and a separator in between (Hashimoto paragraph 0016), and the cathode includes an exposed cathode region in an outer end portion of the cathode (Hashimoto Fig. 4, paragraph 0016), equivalent to the first current collector area, and  includes also a second uncoated region in the second exposed surface (Hashimoto Fig. 4) equivalent to the second current collector area.  The cathode includes an insulating protective member 30 (Hashimoto paragraph 0069) which can be an adhesive tape (Hashimoto paragraph 0071, 0105) disposed inside the wound body, and considered equivalent to a bonding member.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode body of CN ‘299 by the teaching of Hashimoto to have included an adhesive tape or boding member inside the wound electrode battery core of CN ‘299 (CN’299 paragraph 0055) to bond elements of the wound electrode assembly such as the exposed cathode regions to form a protective layer as taught by Hashimoto (Hashimoto paragraph 0075) or a for a better stability of the wound electrode body. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
CN ’299 also discloses the outer most surface of the current collector 13, equivalent to the third current collector area, is bonded to the packaging bag by adhesive 8 (CN ‘299 Fig. 10) equivalent to a second bonding member recited in claim 11.
Regarding Claim 2 and 15 Hashimoto is silent about  the first current collector area and the second current collector area are directly bonded together by the adhesive protective tape 30. However, it would have been obvious to a person of ordinary skill in the art to have used the adhesive protective tape 30 in such a configuration to bond both uncoated parts of the cathode within the wound electrode body for a better stability of the wound electrode since this would constitute shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).
Regarding Claim 3 and 16 CN ‘299 discloses the wound cell, wherein when the first electrode plate is wound the first current collector area and the second current collector area are separated by the separator (CN ‘299 Fig. 1-5, paragraph 0047), but is silent about the first current collector area, the separator, and the second current collector area are bonded together by the first bonding member. However, the wound cell of CN ‘299 as modified by the disclosure of Hashimoto as presented above for claim 1 and 11 would have the adhesive protector tape 30 be disposed to bond the first current collector area, the separator and the second current collector area.   
Regarding Claim 4, 5, 17, and 18 Hashimoto  is silent about the area of the first adhesive tape, equivalent to the first bonding member, covering at least 50% of a length of each of the current collectors or that it covers it completely. Regarding Claim 9, 13, and 14 Hashimoto  is also silent about the length of the first bonding member, and CN ‘299 also is silent about the length of the second bonding member; the length of the first bonding member being 0.5xL3 to L3 (L3 being the length of the wound cell) as in claim 9 and 14, or being L1+5 to L2+5 (L1 being length of the wound cell in the winding direction; and L2 being the total length of the second current collector area and the second current collector) as in Claim 13. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have changed the size of the adhesive of Hashimoto and the second bonding member 8 of CN ‘299 in order to increase the bonding and effectively bond the current collectors since a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).
Regarding Claim 8 Hashimoto discloses the adhesive protective tape 30 is a tape made of polyethylene or polyethylene terephthalate(Hashimoto paragraph 0071), having two surfaces being a tape, which is considered equivalent to double side adhesive. 
Regarding Claim 12 CN ‘299 also discloses the outer most surface 13, equivalent to the third current collector area, is bonded to the packaging bag by adhesive 8, i.e. equivalent to the second bonding member, and the adhesive 8 covers the current collector area partially (CN ‘299 Fig. 10).

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here)  in view of Hashimoto et al. (U.S. PG Publication 2006/0115736) and further  in view of Kim et al. (U.S. Publication 2019/0229361)

The discussion of CN ‘299 and Hashimoto as applied to claim 1 and 11 above is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 6 and 19 Hashimoto is silent about adhesive protective layer 30, equivalent to the first bonding member comprise of plurality of portions spaced away from each other on said current collector areas.
Kim discloses a secondary battery (Kim paragraph 0010) having a wound electrode assembly in a jelly-roll configuration (Kim paragraph 0063) and an adhesive in a dot array configured at an outermost portion of the electrode assembly facing the planar side of the pouch exterior case (Kim paragraph 0010); thus, minimizing the area of the electrode covered by the adhesive to 30% to 90% (Kim paragraph 0018). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the adhesive protective tape 30 of Hashimoto by the teaching of Kim and used it in a dot array configuration and minimize the area covered by the adhesive (Kim paragraph 0018). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) in view of Hashimoto et al. (U.S. PG Publication 2006/0115736), and further in view of During (U.S. PG Publication 2003/0031925)

The discussion of CN ‘299 and Hashimoto as applied to claim 1 and 11 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 7 and 20 Hashimoto does not disclose the adhesive protective layer 30 is coupled to an active material area.
During discloses a battery (During paragraph 0001, 0018) having folded electrode assembly (During paragraph 0019). The surface of the active material is coated with an adhesive material to create a firm bond between adjacent layers when folding of the electrode body (During paragraph 0025), and multi-layered electrode utilizing this feature has improved self-support and contributes to the mechanical stability of the battery altogether (During paragraph 0025).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of the invention to have modified the adhesive protective tape 30 of Hashimoto by the teaching of During and made it couple to an active material area of the wound electrode assembly so that to create a firm bond between adjacent layers of the wound electrode assembly as taught by During (During paragraph 0025). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang Jing (CN110233299; the English language machine translation used here) in view of Hashimoto et al. (U.S. PG Publication 2006/0115736), and further in view of Kim (U.S. PG Publication 2011/0064995)

The discussion of CN ’299 and Hashimoto as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 10 Hashimoto is silent about the thickness of the first bonding member. Kim discloses an electrode assembly including a first electrode plate, a second electrode plate and a first separator and a second separator and wound to form electrode assembly (Kim paragraph008, 0038) equivalent to the wound cell. Kim discloses the electrode assembly has a sealing tape 50 (Kim paragraph 0035) equivalent to the bonding member. The sealing tape includes a base layer 51 and an adhesive layer 52 attached to the outer surface of the electrode assembly (Kim paragraph 0008, 0035, 0044), and the sealing tape including the adhesive layer prevents the wound electrode assembly from being unwound (Kim paragraph 0045). Kim discloses the base layer 51 may have a thickness ranging from 20 micrometer to about 60 micrometer (Kim paragraph 0053) and an adhesive layer may have a thickness of about 1 micrometer to about 30 micrometers (Kim paragraph 0059). Thus, the total thickness of the sealing tape would be in the range from 1+20 micrometer to 30+60 micrometer (i.e. from 21 micrometer to 90 micrometer). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive protective tape 30 of Hashimoto, considered equivalent to the first bonding member, by the sealing layer of Kim since Kim discloses the sealing tape in the disclosed range including the base layer and adhesive layer prevents the wound electrode assembly from being unwound (Kim paragraph 0045). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). The disclosed thickness orange of the sealing tape of from 1+20 micrometer to 30+60 micrometer (i.e. from 21 micrometer to 90 micrometer) is included in the claimed range of 5 to 200 micrometer.
Response to Argument
In the response filed 08/10/2022 applicant traverses the rejection of the claims under 102 over CN 110233299 presented in the previous non-final Office action. Applicant presents claim 1 as amended and Fig. 2 and 3 of the instant application and Fig. 5 of the reference of CN ‘299 (Remarks page 6-8). Applicant argues that bonding member 28 of the instant application is between the first current collector area and the second current collector area and binds them together, whereas the bonding adhesive in CN ‘299 is for sealing the end of the electrode plate at the outside of the wound (Remark page 8). In view of applicant’s arguments/remarks and explanation and on further review of the amended claim and the instant specification regarding the previously applied reference of CN ‘299 applicant’s argument is persuasive. While the claimed first bonding member 28 is positioned inside the wound electrode body, the adhesive tape 5 of CN ‘299 is disposed outside the wound electrode body and, therefore, the disclosure of CN ‘299 does not anticipate the claimed invention. Therefore, the rejection presented in the previous non-final Office action has been withdrawn and a new ground of rejection under 103 over CN ‘299 in view of Hashimoto (U.S. PG Publication 2006/0115736) is made and presented in this Office action. Hashimoto discloses an adhesive protective layer disposed on an uncoated portion of the cathode inside the wound electrode body, and it would have been obvious to modify the wound battery core of CN ‘299 by the adhesive protective tape of Hashimoto for the purpose of protecting the electrode from a possible short circuit or to fix the electrodes for a batter stability.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        
/OMAR M KEKIA/Examiner, Art Unit 1722